Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 



Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Parham on 07/12/2022.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claims 4, 13 and 18 are cancelled. 

The new set of claims should be appeared as bellows:
1. (Currently Amended) A pixel, comprising:
an organic light emitting diode (OLED);
a driving transistor to control an amount of current that flows from a first power source to a second power source via the OLED;
a first transistor directly connected between a fourth power source and a first electrode of the OLED, the first transistor having a gate electrode connected to a first scan line; 
a second transistor directly connected between a data line and a first electrode of the driving transistor, the second transistor having a gate electrode connected to the first scan line;
at least one third transistor connected between a gate electrode of the driving transistor and a third power source, the at least one third transistor having a gate electrode connected to a second scan line different from the first scan line; and
a fifth transistor connected between the first electrode of the driving transistor and the first power source, the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor, 
wherein the gate electrode of the first transistor and the gate electrode of the second transistor are connected in common to the first scan line and are simultaneously controlled,
wherein a voltage of the third power source is greater than a voltage of the fourth power source. 

2. (Previously Presented) The pixel as claimed in claim 1, further comprising: 
at least one fourth transistor connected between the gate electrode of the driving transistor and a second electrode of the driving transistor, the at least one fourth transistor having a gate electrode connected to the first scan line. 

3. (Previously Presented) The pixel as claimed in claim 1, 
wherein the gate electrode of the first transistor is directly connected to the gate electrode of the second transistor,
wherein the first transistor is to be turned on based on a scan signal supplied to the first scan line.

4. (Canceled)

5. (Previously Presented) The pixel as claimed in claim 1, wherein a voltage of the fourth power source is greater than a voltage of the second power source.

6. (Previously Presented) The pixel as claimed in claim 1, wherein a voltage of the third power source is lower than a voltage of a data signal supplied to the data line.

7. (Currently Amended) The pixel as claimed in claim 2, further comprising: 

a sixth transistor connected between the second electrode of the driving transistor and the first electrode of the OLED, the fifth and sixth transistors to be simultaneously turned on and turned off.

8. (Previously Presented) The pixel as claimed in claim 7, wherein the second transistor is connected to the first electrode of the driving transistor.

9. (Currently Amended) An organic light emitting display device, comprising:
a plurality of pixels connected to scan lines, data lines, and emission control lines;
a scan driver to supply scan signals to the scan lines;
an emission control driver to supply emission control signals to the emission control lines; and
a data driver to supply data signals to the data lines, 
wherein each of the pixels on an ith (i is a natural number) horizontal line comprises:
an organic light emitting diode (OLED);
a driving transistor to control an amount of current that flows from a first power source to a second power source via the OLED; 
a first transistor directly connected between a fourth power source and a first electrode of the OLED, the first transistor to be turned on when a scan signal is supplied to an ith (i is a natural number) scan line;
a second transistor directly connected between a data line and the driving transistor, the second transistor to be turned on when a scan signal is supplied to the ith scan line;
at least one third transistor connected between a gate electrode of the driving transistor and a third power source, the at least one third transistor to be turned on based on the scan signal supplied to an (i-1) th scan line; and
a fifth transistor connected between a first electrode of the driving transistor and the first power source, the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor, 
wherein a gate electrode of the first transistor and a gate electrode of the second transistor are connected in common to the ith scan line and are simultaneously controlled,
wherein the scan signal supplied to the ith scan line does not overlap the scan signal supplied to the (i-1)th scan line,
wherein a voltage of the third power source is greater than a voltage of the fourth power source.

10. (Previously Presented) The display device as claimed in claim 9, wherein each of the pixels on the ith horizontal line further comprises:
at least one fourth transistor connected between the gate electrode of the driving transistor and a second electrode of the driving transistor, the at least one fourth transistor to be turned on based on the scan signal supplied to the ith scan line. 

11. (Currently Amended) The display device as claimed in claim 10, further comprising: 

a sixth transistor connected between the second electrode of the driving transistor and the first electrode of the OLED, the fifth and sixth transistors to be simultaneously turned on and turned off.

12. (Previously Presented) The display device as claimed in claim 10, wherein the first transistor is to be turned on based on the scan signal supplied to the ith scan line.

13. (Canceled) 

14. (Currently Amended) The display device as claimed in claim 9, 
wherein the gate electrode of the first transistor is directly connected to the gate electrode of the second transistor,
wherein a voltage of the fourth power source is greater than a voltage of the second power source.

15. (Currently Amended) The display device as claimed in claim 9, 
wherein a voltage of the third power source is lower than a voltage of a data signal supplied to the data line.

16. (Currently Amended) A method for driving an organic light emitting display device having pixels connected to scan lines and data lines, the pixels each including a driving transistor to control a current supplied to a respective organic light emitting diode (OLED) based on a respective data signal, the method comprising:
initializing gate electrodes of the driving transistors based on a second scan signal and a voltage of a third power source;
storing the data signals based on a first scan signal; 
initializing anode electrodes of the OLEDs based on the first scan signal and a voltage of a fourth power source;
controlling currents that flow from a first power source to a second power source, via the OLEDs, based on the data signals; and
controlling a turn-on period overlap between a fifth transistor connected between a first electrode of a driving transistor and the first power source, and a second transistor connected between a data line and the first electrode of the driving transistor, the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor,
wherein the first scan signal does not overlap the second scan signal,
wherein the voltage of the third power source is greater than the voltage of the fourth power source.

17. (Previously Presented) The method as claimed in claim 16, wherein the voltage of the fourth power source is greater than a voltage of the second power source.

18. (Canceled) 

19. (Previously Presented) The method as claimed in claim 16, wherein the voltage of the third power source is lower than a voltage of the data signal.

20. (Previously Presented) The method as claimed in claim 16, 
wherein storing the data signals and initializing anode electrodes of the OLEDs is performed using a diode-connected driving transistor,
wherein when the data signal is supplied, an anode electrode of the OLED is initialized by the fourth power source.


Notice of Allowance 

2.	Claims 1-3, 5-12, 14-17 and 19-20 are allowed. 


	Reasons for Allowance:
 	
Regarding claim 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “a first transistor (M1) directly connected between a fourth power source (Vint2, see Fig. 6) and a first electrode of the OLED, the first transistor having a gate electrode connected to a first scan line (Si);  
a second transistor (M2) directly connected between a data line (Dm) and a first electrode of the driving transistor (MD), the second transistor having a gate electrode connected to the first scan line (Si);
a fifth transistor (M5) connected between the first electrode of the driving transistor (MD) and the first power source (ELVDD), the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor (M2) (see Applicant’s disclosure ([0008, 0010]), 
wherein the gate electrode of the first transistor and the gate electrode of the second transistor are connected in common to the first scan line and are simultaneously controlled,
wherein a voltage of the third power source is greater than a voltage of the fourth power source (see Applicant’s disclosure [0046], Fig. 6)” with all other limitations as recited in claim 1.
. 
Regarding claim 9:


The closest art of record singly or in combination fails to teach or suggest the limitations “a first transistor directly connected between a fourth power source and a first electrode of the OLED, the first transistor to be turned on when a scan signal is supplied to an ith (i is a natural number) scan line;
a second transistor directly connected between a data line and the driving transistor, the second transistor to be turned on when a scan signal is supplied to the ith scan line;

a fifth transistor connected between a first electrode of the driving transistor and the first power source, the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor, 
wherein a gate electrode of the first transistor and a gate electrode of the second transistor are connected in common to the ith scan line and are simultaneously controlled, 
wherein the scan signal supplied to the ith scan line does not overlap the scan signal supplied to the (i-1) th scan line,
wherein a voltage of the third power source is greater than a voltage of the fourth power source (see Applicant’s disclosure Fig. 6)” with all other limitations as recited in claim 9.

Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations “initializing gate electrodes of the driving transistors based on a second scan signal and a voltage of a third power source;
initializing anode electrodes of the OLEDs based on the first scan signal and a voltage of a fourth power source;
controlling a turn-on period overlap between a fifth transistor connected between a first electrode of a driving transistor and the first power source, and a second transistor connected between a data line and the first electrode of the driving transistor, the fifth transistor to have a turn-on period that does not overlap a turn-on period of the second transistor,
wherein the first scan signal does not overlap the second scan signal,
wherein the voltage of the third power source is greater than the voltage of the fourth power source” (see Applicant’s disclosure Fig. 6)” with all other limitations as recited in claim 16.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art of record

3.	Pertinent art of record Kim (US 20120026146) discloses display device. 
 
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692